Case 5:21-cv-00006-TTC-RSB Document 16 Filed 03/16/21 Page 1 of 18 Pageid#: 149




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF VIRGINIA
                                      Harrisonburg Division

  ASHLEY ADAMS,

                   Plaintiff,

  v.                                                          Case No.:      5:21-cv-00006-TTC

  ROCKINGHAM COUNTY,

                   Defendant.


                                  FIRST AMENDED COMPLAINT

          NOW COMES Plaintiff Ashley Adams, by and through undersigned counsel, and for her

 First Amended Complaint against Defendant, Rockingham County, (“Defendant” or “Rocking-

 ham”) alleges as follows:

                                           INTRODUCTION

       1. Plaintiff Ashley Adams brings this action against Defendant pursuant to Title VII of the

          Civil Rights Act of 1964, 42, U.S.C. § 2000e et seq., as amended by the Pregnancy Dis-

          crimination Act of 1978, 42 U.S.C. § 1981A ("Title VII"). Accordingly, it was unlawful

          for Defendant to discriminate against and harass Ms. Adams because she was female and

          because she was pregnant or to retaliate against her for engaging in protected activity.

       2. Ms. Adams brings this action against Defendant for damages arising out of gender discrim-

          ination pursuant to Title VII of the Civil Rights Act of 1964.

                                               PARTIES

       3. At all times relevant to the Complaint, Plaintiff has been and is a resident of Virginia.

       4. From December 2014 to November 2, 2017, Plaintiff Ashley Adams was an employee of

          Defendant Rockingham County.
Case 5:21-cv-00006-TTC-RSB Document 16 Filed 03/16/21 Page 2 of 18 Pageid#: 150




    5. Defendant Rockingham County conducts business operations from its Harrisonburg-based

        Administrative Office Building located at 20 East Gay Street, Harrisonburg, Virginia

        22802.

                                           JURISDICTION

 A. Subject Matter Jurisdiction

    6. Plaintiff originally filed her suit in the Circuit Court for Rockingham County, Virginia,

        Case No. CL20-4622, where that court had jurisdiction over Plaintiff’s claims pursuant to

        Va. Code Ann. § 17 .1-513. On January 21, 2021, Defendant filed its Notice of Removal

        to the United States District Court for the Western District of Virginia, Harrisonburg Divi-

        sion, pursuant to 28 U.S.C. §1441(a).

 B. Personal Jurisdiction

    7. This Court may properly maintain personal jurisdiction over Defendant because Defendant

        conducts business within this state and judicial district.

                                                 VENUE

    8. Venue is proper in this Court pursuant to 28 U.S.C. §1441(a) et seq. because the Defendant’s

        principal place of business is located within this judicial district.

                                  ADMINISTRATIVE PROCESS

    9. Prior to instituting this action, Plaintiff filed a complaint with the Equal Employment Op-

        portunity Commission (“EEOC”) on March 12, 2018. See Exhibit A.

    10. On or about July 23, 2019, the EEOC issued a cause finding specifying that there is rea-

        sonable cause to believe that Title VII of the Civil Rights Act of 1964, as amended, has

        been violated. See Exhibit B.
Case 5:21-cv-00006-TTC-RSB Document 16 Filed 03/16/21 Page 3 of 18 Pageid#: 151




     11. On September 29, 2020, the EEOC issued a Notice of Right to Sue and Conciliation Fail-

        ure. See Exhibit C.

     12. Ms. Adams’ suit is timely filed with this Court.

                                  FACTUAL BACKGROUND

     13. Ashley Adams began her employment with Rockingham County as Economic Develop-

        ment and Tourism Coordinator in December 2014. She began work as an intern when she

        was a senior at James Madison University. After four weeks Defendant hired her full time.

     14. Ms. Adams’ direct supervisor was Ashton Rawley, whose peer supervisor, Bart Bridges,

        worked in the same office with Ms. Rawley and Ms. Adams. Her second-line supervisor

        was Kathy McQuain, Ms. McQuain held the position of Director of Parks and Recreation

        and was a close family friend of Mr. Bridges. Rockingham County’s Human Resources

        representative to the office, Jennifer Mongold, was also a friend of Mr. Bridges.

     15. From Ms. Adams’ first weeks on the job, she received warnings from female coworkers

        that she should watch out because Bart Bridges was “handsy.” Various staff, including

        those interviewed by Defendant’s investigator1, Kate Fitzgerald, told Ms. Adams about

        what she later observed herself and eventually experienced: Mr. Bridges regularly rubbed

        the necks and shoulders of interns and subordinate staff without invitation. Mr. Bridges

        soon began giving “massages” to Ms. Adams, at which time he whispered messages into

        her ear such as “you smell good.” Mr. Bridges also engaged in inappropriate “locker room”

        talk throughout the office concerning his opinions about the bodies or appearance of female




 1
   After Ms. Adams contacted Rockingham’s Board of Supervisors raising her allegations of sexual
 harassment and hostile work environment on November 2, 2017, Rockingham initiated an inves-
 tigation into Ms. Adams’ claims and subsequently retained Ms. Fitzgerald to conduct an independ-
 ent investigation.
Case 5:21-cv-00006-TTC-RSB Document 16 Filed 03/16/21 Page 4 of 18 Pageid#: 152




       employees, sexual photos from the internet, and his own sex life. Ms. Adams was uncom-

       fortable hearing this talk, especially because Mr. Bridges expected Ms. Adams and the

       other staff to engage him and laugh about topics that were inappropriate and unacceptable.

       However, because Ms. McQuain was usually present and engaged Mr. Bridges when he

       made these comments, Ms. Adams knew that reporting his comments to Ms. McQuain

       would not have any effect.

    16. In the fall of 2016, intern Michael Dawson reported to Ms. Adams through a series of text

       messages that the previous summer, Mr. Bridges had made him uncomfortable by touching

       his neck and shoulders without invitation, and regularly made inappropriate comments

       about other workers in the office. Mr. Dawson also reported to Ms. Adams that when Mr.

       Bridges saw a photo of Mr. Dawson’s younger sister, he (Mr. Bridges) started texting Mr.

       Dawson questions and comments about his sister, including asking him “when she will be

       of age.” Concerned, and knowing based on Mr. Bridges reputation and her own experience

       that Mr. Dawson’s report was true, Ms. Adams reported Mr. Dawson’s text messages to

       Ms. McQuain.

    17. As a result of Ms. Adams’ report to Ms. McQuain, Ms. McQuain alerted County Admin-

       istrator Stephen King, who called a meeting with Ms. Adams, Ms. McQuain, and Ms. Mon-

       gold. At the meeting, Mr. King instructed Ms. Adams not to talk about Mr. Dawson’s

       claims or text messages. He then instructed Ms. Adams to leave the meeting while the

       remaining individuals continued to meet.

    18. After the meeting with Mr. King, Mr. Bridges stopped making inappropriate jokes and

       comments for about a week before resuming his usual course of conduct of making inap-

       propriate comments and engaging in unwanted touching.
Case 5:21-cv-00006-TTC-RSB Document 16 Filed 03/16/21 Page 5 of 18 Pageid#: 153




    19. In November 2016, Ms. Adams became pregnant. After Ms. Adams announced her preg-

       nancy in the office, Mr. Bridges resumed making inappropriate sexual and/or pregnancy-

       related comments. For example, he “joked” that the baby “might be [his],” suggesting that

       he and Ms. Adams had engaged in a sexual relationship.

    20. Mr. Bridges also suggested on multiple occasions that the baby had been fathered by one

       or another of Ms. Adams’ coworkers, including but not limited to, Howard Taylor and

       Dontae Gholson, “joking” that “the baby might come out half black.” Mr. Bridges’ inap-

       propriate comments were distressing for Ms. Adams and her fiancé as well as her cowork-

       ers, who sympathized with her in private. However, because Ms. McQuain (Mr. Bridges’

       supervisor) was frequently present when Mr. Bridges made his comments and because she

       laughed at and seemed to enjoy his “jokes,” thus encouraging Mr. Bridges’ illegal actions,

       Ms. Adams reasonably believed that reporting his conduct would not change anything be-

       sides putting her at risk of retaliation.

    21. Both Mr. Bridges and Ms. McQuain made “jokes” about Ms. Adams not returning to work

       after her maternity leave, suggesting they both expected this outcome. Ms. Adams was

       shocked at management’s reaction to her impending parenthood, particularly because when

       her male coworker, Jerry West, took paternity leave in June 2015, no one, including Mr.

       Bridges, made any similar comments about him.

    22. In April 2017, when Ms. Adams’ direct supervisor, Ms. Rawley, returned from maternity

       leave for a few weeks before resigning to stay home with her newborn twins, these com-

       ments directed at Ms. Adams by Mr. Bridges and Ms. McQuain intensified. In May 2017,

       Mr. Bridges made another comment about Ms. Adams becoming a stay-at-home mom dur-

       ing an interaction involving several other male coworkers. Even though she immediately
Case 5:21-cv-00006-TTC-RSB Document 16 Filed 03/16/21 Page 6 of 18 Pageid#: 154




        told Mr. Bridges his comment was inappropriate, Mr. Bridges and the other men just

        laughed at her and told her she was being “hormonal” because she was pregnant.

     23. Later in May 2017, Ms. McQuain promoted Mr. Bridges to the position of Parks and Rec-

        reation Manager. Ms. Adams became concerned about his growing influence in the de-

        partment in light of his ongoing harassing comments and Rockingham’s clear indifference

        to his actions. Accordingly, Ms. Adams set up a meeting with Human Resources Director

        Jennifer Mongold and reported her concerns that Mr. Bridges and Ms. McQuain frequently

        made inappropriate comments about her pregnancy and/or about her not returning from

        maternity leave despite her having informed them she intended to return to work. These

        comments include, but are not limited to an instance when, during their monthly staff meet-

        ing, Ms. Adams was preparing to give her report when Mr. Bridges yelled out, “No, next,

        skip Ashley. We all know she is not coming back.” Ms. Adams was upset and explained

        that she wanted the opportunity to give her report, as everyone else had been allowed to

        do. Mr. Bridges replied, “there are the pregnancy hormones.”

     24. Ms. Adams also reported her concern that Ms. McQuain had told Jerry West, her coworker,

        that management was planning to fill Ms. Rawley’s position with an internal candidate

        without sharing this information with anyone else in the department. Ms. Adams informed

        Ms. Mongold that Mr. West had fewer duties and less responsibility than she did2, yet Ms.

        McQuain was treating him more favorably because Ms. Adams was pregnant and would

        be taking maternity leave. Ms. Mongold simply stated she would take Ms. Adams’ report

        under advisement.




 2
  Mr. West, who is Ms. McQuain’s cousin, submitted less than twelve programs each season and
 oversaw one, while Ms. Adams submitted, created and/or oversaw over 100 programs each season.
Case 5:21-cv-00006-TTC-RSB Document 16 Filed 03/16/21 Page 7 of 18 Pageid#: 155




    25. The day after Ms. Adams reported Ms. McQuain’s preferential treatment of Mr. West to

       Human Resources, Ms. McQuain she texted Ms. Adams in all-caps and instructed her, “I

       NEED TO SEE YOU IN MY OFFICE AFTER MY MEETING.” In a face-to-face meeting

       later that day, Ms. McQuain berated Ms. Adams for “running to HR” about her “issues.”

    26. The following day, Ms. Adams informed Rockingham County Administrator, Stephen

       King, about Ms. Mongold’s favoritism and Ms. McQuain’s retaliatory conduct. Mr. King

       spoke informally with Ms. Mongold but not with Ms. McQuain. Mr. King did not impose

       discipline on either Ms. Mongold or Ms. McQuain for retaliating against Ms. Adams after

       she reported nepotism. Ms. Mongold and Ms. McQuain’s retaliatory response to Ms. Ad-

       ams’ report, which included Ms. McQuain’s comment that Ms. Adams “can run and cry to

       the County Administrator again if you want,” had a chilling effect on Ms. Adams and made

       her fearful to report Mr. Bridges’ ongoing harassment, particularly because he was a close

       family friend of both Ms. Mongold and Ms. McQuain and who regularly socialized with

       them.

    27. In late April or early May, shortly before Ms. Rawley’s last day with Rockingham County,

       Ms. Rawley’s position of Recreation Programs Supervisor officially opened to applicants.

       Ms. Adams submitted an application, along with two other internal candidates and three

       external ones. The day after Ms. Adams applied, Ms. Rawley told Ms. Adams in person

       that she had spoken with Ms. McQuain and that Ms. McQuain did not want to hire Ms.

       Adams to the position. Ms. Rawley said Ms. McQuain specifically stated, “Ashley won’t

       be any good to me since she’s going on maternity leave.” Ms. Rawley was offended by

       Ms. McQuain’s stance since at that time Ms. Rawley had recently returned from maternity

       leave herself.
Case 5:21-cv-00006-TTC-RSB Document 16 Filed 03/16/21 Page 8 of 18 Pageid#: 156




    28. Ms. Mongold interviewed Ms. Adams for the position only after she had interviewed all

       the other candidates, all male. Ms. Adams’ interview was the only one Ms. McQuain did

       not attend, although Ms. McQuain was, in fact, in the office that day. When Ms. Adams

       raised this issue, Ms. Mongold stated Ms. McQuain could not attend because she had meet-

       ings that day. Ms. Adams requested a second interview with Ms. McQuain present so that

       all the interviews would be conducted under the same circumstances. Although Ms. Mon-

       gold refused this request, Ms. McQuain invited Ms. Adams to a one-on-one interview using

       Ms. Mongold’s interview notes. During this interview, Ms. McQuain asked Ms. Adams

       several questions specific to her pregnancy such as, “Do you know how hard it is to return

       to work after having a baby?” and “Do you think you can come back to work after having

       a baby?” Later that week, Ms. McQuain stated to Ms. Adams that she “thought long and

       hard and came to a decision over the weekend,” essentially admitting that her one-on-one

       interview with Ms. Adams was purely pro forma and nothing more than an attempt to give

       the illusion of having treated Ms. Adams’ candidacy with the same gravity as the two male,

       non-pregnant internal candidates she interviewed.

    29. By the summer, Ms. Adams’ pregnancy was visible, and in addition to the inappropriate

       comments, Mr. Bridges repeatedly touched Ms. Adams despite her requests that he not

       touch her. In front of witnesses, he rubbed Ms. Adams’ belly and placed his hands on her

       hips. Although Ms. Adams loudly stated, “stop touching me please,” Mr. Bridges simply

       switched to rubbing her shoulders and telling her she “need[s] to relax.”

    30. Mr. Bridges also made egregiously sexist, objectifying comments about Ms. Adams. For

       example, he “joked” that Ms. Adams should be a stripper “on amateur night at Paradise

       City on Thursdays” – a strip club in West Virginia – so that she could afford to be a stay-
Case 5:21-cv-00006-TTC-RSB Document 16 Filed 03/16/21 Page 9 of 18 Pageid#: 157




       at-home mother after she gave birth. He also repeatedly told her, “I know you have the

       moves (to be a stripper)” while winking at Ms. Adams.

    31. Mr. Bridges repeatedly asked Ms. Adams if she and her fiancé, DJ, still had sex “even

       though you’re pregnant” and whether DJ “pokes the baby in the eye.” After making these

       disgusting comments, Mr. Bridges openly discussed his sexual relations with his wife when

       she was pregnant.

    32. Ms. Adams showed one of her coworkers an ultrasound and Mr. Bridges looked at it and

       began referencing her unborn baby as “my gummy bear” and would send Ms. Adams text

       messages asking how “[his] gummy bear is doing?” One ultrasound picture showed Ms.

       Adams’ unborn child with her legs over her head and Mr. Bridges stated, “that’s how the

       baby was made too.”

    33. Mr. Bridges also commented to Ms. Adams, with coworker Dontae Gohlson present, that

       he was “happy his wife tore” during the birth of one of their children because this “made

       the doctor stitch her up tighter,” and said that Ms. Adams’ fiancé “should hope you tear

       too.” Afterward, Mr. Gohlson approached Ms. Adams to tell her how shocked he was by

       Mr. Bridges’ highly inappropriate comments.

    34. Throughout the last few months of Ms. Adams’ pregnancy, Mr. Bridges often approached

       Ms. Adams, squatting down into a baseball catchers position, placing his hands at the back

       of Ms. Adams’ thighs and say, “if you are lubed up and cough, I am ready to catch the

       baby”, “push”, or “lube up.”

    35. Due to the ongoing stress, anxiety and humiliation she endured, Ms. Adams was forced to

       begin her maternity leave earlier than she planned, thus reducing the FMLA time she would

       have to spend caring for her newborn after the baby’s birth. Ms. Adams underwent
Case 5:21-cv-00006-TTC-RSB Document 16 Filed 03/16/21 Page 10 of 18 Pageid#: 158




        numerous stress tests while pregnant, as stress has been medically proven to delay labor,

        and was two weeks past her due date when she had a Caesarian delivery of her newborn

        child.

     36. On September 14, 2017, Ms. Adams returned to her Coordinator job. She requested and

        received permission from Ms. McQuain to take breaks once or twice per day to express

        breast milk – a practice Ms. McQuain later stated during investigation that Ms. Adams was

        “adamant” about., Ms. McQuain reluctantly approved Ms. Adams’ breaks despite the fact

        that the Pregnancy Discrimination Act and the Patient Protection and Affordable Care Act

        specifically require employers as large as Rockingham County to provide nursing mothers

        private space and reasonable break time for expressing breast milk.

     37. On multiple occasions between September and November 2017, when Ms. Adams closed

        her office door to express milk (with a sign on the door notifying coworkers of same), Mr.

        Bridges jiggled the door handle and call out inappropriate comments such as, “hey, you

        got my milk in there? I have cookies.” The sign provided by Defendant was a laminated

        picture of a cow. When Ms. Adams went to the staff kitchen space to refrigerate her milk,

        Mr. Bridges made inappropriate comments about her breast size before and after pumping,

        including pointing at her breasts and saying, “that’s all those things made?” and also com-

        ments about drinking her breast milk. Mr. Bridge’s extreme harassment led Ms. Adams to

        avoid pumping at work, suffering discomfort until she could get home. Mr. Bridges’ mis-

        conduct had a direct and negative impact on her milk supply and her ability to breastfeed

        her baby.

     38. In October 2017, Ms. Adams and several other coworkers were working at their desks

        when Mr. Bridges came into the workspace and announced he would help one of Ms.
Case 5:21-cv-00006-TTC-RSB Document 16 Filed 03/16/21 Page 11 of 18 Pageid#: 159




        Adams’ female coworkers (Regina Phillips), who was single, “find a boyfriend.” He im-

        mediately took over Ms. Phillip’s workstation and logged onto the personals section of

        Craigslist.com, where he began clicking through ads with pornographic images while call-

        ing attention to the screen. Although Ms. Adams was extremely uncomfortable in the situ-

        ation and observed that her coworkers felt the same based on their facial expressions, she

        also saw that Ms. McQuain was present in the room and was encouraging Mr. Bridges,

        laughing along with him when he made his inappropriate “jokes.”

     39. Based on her experience, she knew and was fearful that reporting Mr. Bridges’ behavior to

        Ms. McQuain not only put her at risk of retaliation but also that reporting his conduct would

        change nothing, as Ms. McQuain not only witnessed and countenanced his misconduct, but

        actively encouraged it.

     40. On November 2, 2017, Ms. Adams sent an email to Rockingham County supervisors, and

        County Administrator Stephen King, describing Mr. Bridges’ harassment as the basis for

        her constructive discharge from Rockingham County.

     41. In early November 2017, after Ms. Adams submitted an email detailing the harassment she

        had been experiencing and an explanation of how it had forced her out of her job, Rock-

        ingham County initiated an internal investigation. On several occasions, Rockingham

        County pressured Ms. Adams to participate in the investigation, going so far as to have

        Jennifer Mongold call Ms. Adams directly and request that she physically go to Rocking-

        ham County offices to be interviewed even after Ms. Adams’ counsel had communicated

        to Rockingham County that Ms. Adams was represented by counsel.

     42. In light of Ms. Adams’ adversarial stance toward Rockingham County and separation from

        employment with Rockingham County, she did not participate in the investigation.
Case 5:21-cv-00006-TTC-RSB Document 16 Filed 03/16/21 Page 12 of 18 Pageid#: 160




     43. Despite Ms. Adams’ non-participation, the investigator, Kate Fitzgerald, concluded based

        on the evidence supplied by Ms. Adams’ coworkers that Bart Bridges and Kathy McQuain

        had engaged in egregious misconduct.

                                      CAUSES OF ACTION

                                              COUNT I

                  PREGNANCY DISCRIMINATION IN VIOLATION OF
               TITLE VII AND THE PREGNANCY DISCRIMINATION ACT

     44. Plaintiff re-alleges and incorporates all allegations of this Complaint as if fully set forth

        herein.

     45. In Violation of Title VII, as amended by the Pregnancy Discrimination Act, Defendant

        discriminated against and harassed Ms. Adams after learning she was pregnant.

     46. Rockingham County treated Jerry West, a male, better than Ms. Adams, when he went on

        paternity leave in June 2015 without receiving any inappropriate comments.

     47. Defendant Rockingham County acted with malice and reckless indifference to Ms. Adams'

        rights under Title VII and the Pregnancy Discrimination Act when it discriminated against

        her, harassed her, and denied her a fair opportunity for career advancement.

     48. As a direct and proximate result of Defendant’s conduct, Ms. Adams has suffered damages

        in the form of lost earnings, benefits, and/or out-of-pocket expenses. As a further direct

        and proximate result of Defendants' conduct, Ms. Adams will suffer additional damages in

        the form of lost future earnings, benefits, and/or other prospective damages.

     49. As a further direct and proximate result of Defendant’s conduct, Ms. Adams has suffered

        mental and emotional pain, distress, and discomfort.

     50. In engaging in the conduct alleged herein, Defendant acted maliciously and/or outra-

        geously toward Plaintiff, with conscious disregard for her known rights and with the
Case 5:21-cv-00006-TTC-RSB Document 16 Filed 03/16/21 Page 13 of 18 Pageid#: 161




        intention of cause, and/or willfully disregarding the probability of cause, unjust and cruel

        hardship to Plaintiff. In so acting, Defendant deliberately and intentionally injured Ms.

        Adams.

     51. Finally, Plaintiff is entitled to costs and reasonable attorneys' fees pursuant to 42 U.S.C. §

        2000e-5(k).

                                             COUNT II

                   SEX DISCRIMINATION IN VIOLATION OF TITLE VII

     52. Plaintiff re-alleges and incorporates all allegations of this Complaint as if fully set forth

        herein.

     53. In violation of Title VII, Defendant discriminated against Plaintiff on the basis of her sex,

        by failing to prevent Mr. Bridges from touching Ms. Adams and making inappropriate

        comments to and about Ms. Adams.

     54. Rockingham County treated Jerry West and Howard Taylor, both male and not pregnant,

        better than Ms. Adams, allowing them a fair opportunity to interview and be considered

        for a career advancement.

     55. Rockingham did not subject its male employees who took paternity leave to any abuse or

        hostile work environment.

     56. In taking the above-described discriminatory actions, Defendant acted with malice and

        reckless indifference to Ms. Adam’s rights under Title VII.

     57. As a direct and proximate result of Defendant’s conduct, Ms. Adams has suffered damages

        in the form of lost earnings, benefits, and/or out-of-pocket expenses. As a further direct

        and proximate result of Defendants' conduct, Ms. Adams will suffer additional damages in

        the form of lost future earnings, benefits, and/or other prospective damages.
Case 5:21-cv-00006-TTC-RSB Document 16 Filed 03/16/21 Page 14 of 18 Pageid#: 162




     58. As a further direct and proximate result of Defendant’s conduct, Ms. Adams has suffered

        mental and emotional pain, distress, and discomfort.

     59. In engaging in the conduct alleged herein, Defendants acted maliciously and/or outra-

        geously toward Plaintiff, with conscious disregard for her known rights and with the inten-

        tion of cause, and/or willfully disregarding the probability of cause, unjust and cruel hard-

        ship to Plaintiff. In so acting, Defendants deliberately and intentionally injured Ms. Ad-

        ams..

     60. Finally, Plaintiff is entitled to costs and reasonable attorneys' fees pursuant to 42 U.S.C. §

        2000e-5(k).

                                     COUNT III
                        RETALIATION IN VIOLATION OF TITLE VII

     61. Plaintiff re-alleges and incorporates all allegations of this Complaint as if fully set forth

        herein.

     62. Ms. Adams repeatedly reported the abusive and illegal conduct to her supervisors. Her

        supervisors also repeatedly witnessed the abusive and illegal conduct.

     63. In violation of Title VII, Defendant retaliated against Ms. Adams for engaging in protected

        activity by denying her the opportunity for career advancement and by continuing to sub-

        ject her to more abuse and harassment and by failing to correct the illegal actions of its

        employees and subjecting Ms. Adams to an intolerable work environment.

     64. There is a clear nexus between Ms. Adams’ reports of illegal harassment and Rocking-

        ham’s actions and inactions.

     65. As a direct and proximate result of Defendant’s conduct, Ms. Adams has suffered damages

        in the form of lost earnings, benefits, and/or out-of-pocket expenses. As a further direct
Case 5:21-cv-00006-TTC-RSB Document 16 Filed 03/16/21 Page 15 of 18 Pageid#: 163




        and proximate result of Defendant’s conduct, Ms. Adams will suffer additional damages

        in the form of lost future earnings, benefits, and/or other prospective damages.

     66. As a further direct and proximate result of Defendant’s conduct, Ms. Adams has suffered

        mental and emotional pain, distress, and discomfort.

     67. In engaging in the conduct alleged herein, Defendants acted maliciously and/or outra-

        geously toward Plaintiff, with conscious disregard for her known rights and with the inten-

        tion of cause, and/or willfully disregarding the probability of cause, unjust and cruel hard-

        ship to Plaintiff. In so acting, Defendants deliberately and intentionally injured Ms. Ad-

        ams..

     68. Finally, Plaintiff is entitled to costs and reasonable attorneys' fees pursuant to 42 U.S.C. §

        2000e-5(k).

                                                 COUNT IV

                  HOSTILE WORK ENVIRONMENT IN VIOLATION OF TITLE VII

     69. Plaintiff re-alleges and incorporates all allegations of this Complaint as if fully set forth

        herein.

     70. In violation of Title VII, Defendant knowingly created and maintained a hostile work en-

        vironment directed at Ms. Adams on the basis of her gender and her pregnancy and in

        retaliation for reporting harassment and objecting to it.

     71. As alleged, above, the conduct of Mr. Bridges, Ms. McQuain and other Rockingham em-

        ployees was unwelcome to Ms. Adams and despite her requests that the conduct cease,

        these individuals continued to subject her to abuse and harassment.
Case 5:21-cv-00006-TTC-RSB Document 16 Filed 03/16/21 Page 16 of 18 Pageid#: 164




     72. As alleged, above, the hostile work environment created and maintained by Rockingham

        was severe and pervasive and effectively altered the conditions of Ms. Adams’ employ-

        ment.

     73. As the direct and proximate result of Rockingham’s illegal actions, Ms. Adams has suffered

        severe emotional distress, pain and suffering.

                          COUNT V – CONSTRUCTIVE DISCHARGE

     74. Plaintiff re-alleges alleges and incorporates all allegations of this Complaint as if fully set

        forth herein.

     75. As described, above, Rockingham engaged in a pattern and practice of subjecting Ms. Ad-

        ams a severe hostile work environment, the result of which was to fundamentally alter the

        terms and conditions of her employment.

     76. As the direct and proximate result of Defendant’s actions, Defendant subjected Ms. Adams

        to an intolerable working environment to such a degree that it effectively terminated her

        employment on or about November 2, 2017 when she “resigned” her position with Rock-

        ingham.

     77. Rockingham was aware of the intolerable conditions to which it subjected Ms. Adams but

        was grossly indifferent to its actions or the effects its actions had on Ms. Adams.

     78. As the direct result of this constructive termination, Ms. Adams has suffered lost wages.


                                          JURY DEMAND

        Plaintiff demands a trial by jury on all issues so triable.


                                      PRAYER FOR RELIEF
Case 5:21-cv-00006-TTC-RSB Document 16 Filed 03/16/21 Page 17 of 18 Pageid#: 165




         WHEREFORE, Plaintiff, Ashley Adams, respectfully requests that this Honorable Court

  enter judgment in her favor on all Counts of her Complaint and against Defendant, Rockingham

  County, and that she be awarded the following relief:

         a. Back pay in an amount to be determined;

         b. Front pay in an amount to be determined;

         c. Compensatory damages for her emotional distress, pain and suffering, in an amount

             to be determined, but no less than $200,000.

         d. Medical and other costs incurred as a result of Defendant’s action;

         e. Reasonable attorneys’ fees and court cost associated with this suit;

         f. Award of prejudgment interest, costs, and disbursement, as appropriate herein; and

         g. Such other, further relief as this Court and jury deems just or appropriate.



  Dated: March 15, 2021

                                                       Respectfully Submitted,

                                                       /s/ Joanne Dekker
                                                       Joanne Dekker
                                                       Virginia State Bar No. 29941
                                                       The Spiggle Law Firm, PLLC
                                                       4830A 31st St., S., Suite A
                                                       Arlington, Virginia 22206
                                                       (202) 449-8527 (main number)
                                                       (703) 215-1123, ext. 1 (direct dial)
                                                       (202) 517-9179 (fax)
                                                       jdekker@spigglelaw.com
                                                       Counsel for Plaintiff, Ashley Adams
Case 5:21-cv-00006-TTC-RSB Document 16 Filed 03/16/21 Page 18 of 18 Pageid#: 166




                                  CERTIFICATE OF SERVICE

         I hereby certify that on March 16, 2021, I have electronically filed this document with the
  Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
  following:

         Rosalie Pemberton Fessier, Esq.
         Mandi Montgomery Smith, Esq.
         Brittany E. Shipley, Esq.
         TimberlakeSmith
         25 North Central Avenue
         P.O. Box 108
         Staunton, VA 24402-0108
         Telephone:     (540) 885-1517
         Facsimile:     (540) 885-4537
         E-Mail:        rfessier@timberlakesmith.com
                        msmith@timberlakesmith.com
                        bshipley@timberlakesmith.com

         Attorneys for Defendant, Rockingham County



                                                                /s/Joanne Dekker
                                                              Joanne Dekker, Esq.
